DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 45-52, 55-57, 60, 62-68, 70-76, 79-81, 84 and 86-88 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Soper et al (2006/0149134).
Regarding claim 45, Soper et al disclose a method of tracking a medical instrument ([0012]), the method comprising: 
receiving a model of an anatomical passageway formation (3-D model of the linked passageways, abstract; [0011]);
receiving a set of ordered sensor records for the medical instrument, the set providing a path history of the medical instrument (a device history, [0057]);
registering the medical instrument with the model of the anatomical passageway formation based on the path history (navigation history is updated and added to airway tree model, [0083]); and
displaying a virtual visualization image in a display system, the virtual visualization imaging being based on the registering of the medical instrument with the model of the 
Regarding claims 46 and 70, Soper et al disclose determining a relationship between a first sensor record of the set of ordered sensor records (first position), a second sensor record of the set of ordered sensor records (second position), a first candidate match point defined within the model of the anatomical passageway (first point of centerline), and a second candidate match point defined within the model of the anatomical passageway (second point of centerline) (step 350 [0099]).
Regarding claims 47 and 71, Soper et al disclose determining the relationship includes determining a transition probability between the first and second candidate match point (snapping the position to the centerline [0099]).
Regarding claims 48 and 72, Soper et al disclose tracking movement of the medical instrument relative to the model of the anatomical passageway formation (signal source emits reference signal for spatially tracking the flexible endoscope [0012]).
Regarding claims 49 and 73, Soper et al disclose wherein the set of ordered sensor records include a set of temporally ordered sensor records (navigation history [0085]).
Regarding claims 50 and 74, Soper et al disclose wherein the set of ordered sensor records include a set of spatially ordered sensor records (device history [0057]).
Regarding claims 51 and 75, Soper et al disclose wherein receiving the model of the anatomical passageway formation includes receiving the model formed from a set of three-
Regarding claims 52 and 76, Soper et al disclose wherein receiving a set of ordered sensor records includes receiving the set from an electromagnetic sensor coupled to the medical instrument (sensor provides signals through leads that enable electromagnetic tracking [0061]).
Regarding claims 55 and 79, Soper et al disclose wherein registering includes filtering the received set of ordered sensor records (erroneous paths or travel markers can be deleted if too susceptible to measurement error [0083]).
Regarding claims 56 and 80, Soper et al disclose whrein filtering the received set of ordered sensor records includes creating a subset of the ordered records that includes only sensor data recorded at a selected phase of anatomical movement (carried out in a single measurement at a respiratory-gated level [0097]).
Regarding claims 57 and 81, Soper et al disclose wherein the selected phase of anatomical movement is an expiration phase of a breathing cycle of a lung (exhalation cycle of the patient [0091])
Regarding claims 60 and 84, Soper et al disclose wherein determining the transition probability includes determining whether the first and second candidate match points are in contiguous passageways of the model of the anatomical passageway formation (fig.2a, [0073]; positions of the candidate match points are viewed on the display and can be determined as being in the same anatomical passageway formation, the claim does not limit how the determination is performed).

Regarding claims 63 and 87, Soper et al disclose wherein registering includes comparing orientation vector data from at least one of the sensor records in the set of ordered sensor records to at least one of the candidate match points defined within a passageway in the model of the anatomical passageway formation (motion vector [0099]).
Regarding claims 64 and 88, Soper et al disclose displaying an internal virtual view of the anatomical passageway formation (visual display includes windows depicting a virtual fly-through perspective, abstract).
Regarding claim 65, Soper et al disclose a system comprising: 
a processor (processor and appropriate software to carry out the processing for implementing the steps [0063]) configured for:
receiving a model of an anatomical passageway formation (3-D model of the linked passageways, abstract; [0011]);
receiving a set of ordered sensor records for the medical instrument, the set providing a path history of the medical instrument (a device history, [0057]);
registering the medical instrument with the model of the anatomical passageway formation based on the path history (navigation history is updated and added to airway tree model, [0083]); and

Regarding claim 66, Soper et al disclose comprising the medical instrument equipped with the sensor (an embedded position sensor on the flexible endoscope, abstract).
Regarding claim 67, Soper et al disclose wherein the medical instrument includes an elongated flexible body (catheterscope or flexible endoscope [0002], fig.1a).
Regarding claim 68, Soper et al disclose wherein the sensor includes an electromagnetic sensor (sensor provides signals through leads that enable electromagnetic tracking [0061]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 53, 54, 77 and 78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Birkenbach et al (2014/0235999).
Regarding claims 53, 54, 69, 77 and 78, Soper et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the set of ordered sensor records includes temporally ordered pose observations for a tip of the medical instrument, wherein the set of ordered sensor records includes spatially ordered pose observations for a tip of the medical instrument.
However, Birkenbach et al teach in the same medical field of endeavor, receiving temporally ordered pose and shape observations ([0022]; claim 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the set of ordered sensor records with temporally ordered pose and shape observations of Birkenbach et al as it would provide tracking of location and force of the tip of the medical instrument as set forth in Birkenbach et al ([0022]).
Claims 58, 59, 82 and 83 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Horn et al (2006/0069317).
Regarding claims 58, 59, 82 and 83, Soper et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein determining the transition probability includes determining a distance between the first and second candidate match points, and wherein determining the transition probability includes determining a distance between a first sensor record associated with the first candidate match point and a second sensor record associated with the second candidate match point. 
However, Horn et al teach in the same medical field of endeavor, wherein determining the transition probability includes determining a distance between the first and second candidate match points, and wherein determining the transition probability includes determining a distance between a first sensor record associated with the first candidate match point and a second sensor record associated with the second candidate match point (transition points are in a predetermined distance from each other [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the candidate match points and sensor records of Soper et al with determining transition probability using a distance of Horn et al as it would provide determination of transitioning between different branches or portions of a passageway as set forth by Horn et al ([0032]).
Claims 61 and 85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Cohen et al (2012/0029339).

However, Cohen et al teach in the same medical field of endeavor, spatially subsampling the set of ordered sensor records ([0188]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the set of ordered sensor records which are checked for error of Soper et al with spatially subsampling the set of ordered sensor records of Cohen et al as it would provide the use of the best available data as set forth in Cohen et al ([0188]).
Claims 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (2006/0149134) in view of Childers et al (2006/0013523).
Regarding claim 69, Soper et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the sensor includes a fiber optic shape sensor.
However, Childers et al teach in the same medical field of endeavor, wherein the sensor includes a fiber optic shape sensor ([0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor for navigating the device of Soper et al with a fiber optic shape sensor as it would provide updated steering information for navigating the device as set forth in Childers et al ([0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793